Citation Nr: 1814229	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as due to contaminated water at Camp Lejeune.

2. Entitlement to service connection for a left knee disability, to include as due to contaminated water at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Robert J. Levine, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel



INTRODUCTION

The Veteran had active duty for training service in the U.S. Marine Corps Reserve from October 1967 to April 1968 with additional shorter periods of active duty for training in July to August 1968 and June to July 1969.  The Veteran's duties were as a general warehouseman.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

On the Veteran's substantive appeal dated October 2015, he requested a hearing before a Veterans Law Judge.  However, in a statement dated August 2016, he cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.   38 C.F.R. § 20.704(e). 

In July 2017, the Board remanded this matter for further evidentiary development.  The VA examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its November 2017 rating decision, the RO granted service connection for gastroesophageal reflux disease and assigned a 10 percent disability evaluation.  The record reflects the Veteran submitted a notice of disagreement (NOD) in January 2018.  Although no statement of the case has yet been issued by the Agency of Original Jurisdiction (AOJ), the Board declines to take jurisdiction of this issue at this time because the electronic record reveals that development is ongoing at the AOJ.  This matter is not currently developed for appellate review.  This appeal is limited to the issue on the title page.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A right knee disability was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 

2. A left knee disability, was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSIONS OF LAW

1. A right knee disability was not incurred or aggravated by service.  38 U.S.C.      §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. A left knee disability was not incurred in or aggravated by service.  38 U.S.C.    §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The duty to notify was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ) acknowledged by the Veteran in his May 2014 claim.

The file contains the Veteran's service personnel and treatment records, identified or submitted records of private and VA medical care, and the reports of the VA examinations in September 2017 and January 2018.  The Veteran has not identified any additional available, outstanding records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in October 2017. An addendum report was received in January 2018. The reports were adequate because the examiner considered and addressed the Veteran's contentions, conducted a thorough examination, reviewed the claims file, and provided sufficient supporting rationales for the opinions where necessary.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's service connection claim decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (2013). 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R.           § 3.307(a)(7). 

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f). 

As the Veteran's osteoarthritis is not included in the list of enumerated diseases associated with exposure to contaminated water at Camp Lejeune, service connection on a presumptive basis for the condition under this theory is not applicable. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a right knee disability and a left knee disability, to include as due to contaminated water at Camp Lejeune.  After review of the entire record, the Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's right knee and left knee disabilities.

Concerning the in-service event, injury or disease, the medical evidence does not show that his osteoarthritis of the knees onset or manifested in service. Service treatment records do not reflect treatment for or a diagnosis of arthritis while in service. No in-service complaints of symptoms associated with the knees are of record. Physical examinations dated September 1967, April 1968, November 1968, October 1969, and April 1970 indicate that clinical evaluations of the Veteran's lower extremities were normal.  In medical history questionnaires, the Veteran denied any history of arthritis, lameness, or locked or "trick" knees. 

The medical evidence indicates that arthritis or any knee symptoms did not manifest until well after his separation from service.  Private outpatient treatment records from March 1998 to January 2000 reference treatment for knee and leg pain, which was reportedly diagnosed as chronic tendinitis. Subsequent private treatment records dated November 2010 reflect the Veteran endorsed bilateral knee pain and exhibited bilateral knee effusions and varus deviation on physical examination. Treatment notes indicate the Veteran was diagnosed with bilateral osteoarthritis of the knees. Subsequent private outpatient treatment records dated March 2015 to August 2016 indicate the Veteran received continued treatment for his osteoarthritis and lidocaine and kenalog injections for his knee pain symptoms. An October 2015 x-ray yielded evidence of advanced osteoarthritis over the medial joint space. 

Pursuant to the July 2017 Board remand, the Veteran was afforded a VA examination in October 2017.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service heavy lifting.  The VA examiner referenced that the Veteran worked on the supply line when he was in the military and had increased lifting.   The VA examiner stated that while the Veteran was also stationed at Camp Lejeune, his exposures in Camp Lejeune did not cause his degenerative joint disease.  The VA examiner opined that degenerative joint disease is due to increased wear and tear and not due to any exposure to toxins.  The VA examiner further noted that the Veteran worked as a postal worker after his military service, which included a walking delivery beat. In an addendum report dated January 2018, the VA examiner reported that private treatment records indicate the Veteran has calf and leg pains but stated that the records do not indicate what tendons are involved.  The VA examiner stated that there was no mention of the knee joints until 2015.

The Board finds the October 2017 VA examiner's opinions of significant probative value.  The examiner's opinions were based on a review of the relevant treatment records, and clear and detailed contentions of the Veteran.  The opinions adequately addressed and reconciled the Veteran's subjective complaints with her thorough physical examination and comprehensive review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  The conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 295. 

The Veteran asserts that he is entitled to service connection for his bilateral knee disabilities.  In January 2015, the Veteran stated that he was in a supply unit which involved heavy lifting and that over the years this has caused his knees to weaken.  The Veteran further stated in August 2015 and July 2017 that his knees have always been a problem since his service in the Marine Corps.  The record further contains a letter sent by the Veteran's friend on behalf of the Veteran dated May 2016. He stated that he has known the Veteran for over 10 years, and over this period his knees have troubled him considerably.  He stated that the Veteran has had multiple problems with swelling and pain that have hindered his normal movement. He stated the Veteran's quality of life has been diminished and has been using a cane occasionally to help him walk for several years.

While the Veteran and his friend may be competent to report the manifestation of symptoms of knee pain, neither are competent to provide medical opinions regarding the causes or aggravating factors of osteoarthritis.  As the Veteran and his friend are not shown to have appropriate medical training and expertise, they are not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau, 492 F.3d at 1376-77; Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board finds that the Veteran's report of the onset of knee discomfort during Marine Corps service are not credible because he denied these symptoms on many physical examinations during service.  The Board also takes note that the Veteran's service as a warehouseman was performed on short periods of active duty for training, much less than his work as a postal carrier as cited by the VA examiner.  Moreover, the lay statement from a friend reported observing the Veteran's knee discomfort since 2006, many years after the periods of active duty for training.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with osteoarthritis of the knees and is therefore considered a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  However as discussed above, the medical evidence does not show that the Veteran's osteoarthritis of the knees manifested to a sufficient degree in-service to identify the disease entity or within the first post-service year.  The Board finds that the Veteran's reports of knee symptoms since service are not credible because the reports are inconsistent with the results of the physical examinations in-service and the October 2017 VA examination.  

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's right knee disability and left knee disability arose in service or are otherwise attributable to service.  As there is no contrary competent nexus opinions, service connection for the disabilities are not warranted.  38 C.F.R. §§ 3.303, 3.310.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability, to include as due to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for a left knee disability, to include as due to contaminated water at Camp Lejeune, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


